Citation Nr: 1813954	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1956 to November 1958, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Although the issue to date has been limited to entitlement to service connection for PTSD, the Board has broadened the issues on appeal as reflected on the title page, and new and material evidence is still necessary to reopen the claim, as it is based on the same symptoms previously reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was initially denied in a June 2007 rating decision.  The rating decision became final when the Veteran failed to file a substantive appeal following the issuance of the January 2009 statement of the case and new and material evidence was not received within the remainder of the appeal period.

2.  In April 2012, the Veteran requested the RO to reopen the claim.  In September 2013, the RO confirmed and continued the prior denial as the Veteran had not submitted new and material evidence sufficient to reopen the previously denied claim; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

3.  Evidence received more than one year since the September 2013 rating decision, to include VA treatment records and an August 2016 written statement that provides specific dates of the event, location, and unit of assignment regarding the death of a servicemember in Korea, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The June 2007 and September 2013 rating decisions that denied service connection for an acquired psychiatric disorder, to include PTSD, are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).  

2.  New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REMAND

In connection with his service connection claim for a psychiatric disorder, including PTSD, the Veteran identified several stressor he experienced during service.  These stressors include racial discrimination, watch duty anxiety, a servicemember named Bud being shot and returning to barracks wounded, a barrage where orientation was being held, witnessing the killing of Sergeant Green while crossing a mine field, and witnessing a plane crash that resulted in the death of a pilot over Ft. Lewis, Washington. 

The Board notes that the January 2009 Joint Services Records Research Center (JSRRC) formal finding of lack of information required to corroborate stressors found that the information of record was insufficient to send to the JSRRC or National Archives and Records Administration (NARA) because the Veteran failed to provide specific dates of the event, location, and unit of assignment regarding the shooting of servicemember Bud and the death of Sergeant Green and that there was no indication that the Veteran was assigned to Ft. Lewis, Washington.  However, his service personnel records indicate that he arrived and disembarked in Seattle, Washington in September 1958.  Further, in his August 2016 written statement, he reported that the other incidents occurred while he was stationed in Korea in 1957.  He further indicated that he was assigned to the 24th Infantry 19th regiment-3rd Battalion Company K.  His service personnel records indicate that he was stationed in Korea from June 1957 to September 1958.  Upon remand, attempts to verify these stressors should be made, and the Veteran afforded an additional opportunity to provide any further information in this regard, if necessary.  

All Reserve treatment records should be obtained on remand.  Additionally, the Veteran reported that he was prescribed Valium within one year of discharge.  See March and August 2016 written statements.  Thus, any outstanding VA and private treatment records should be secured on remand.  The duty to obtain a VA examination is also triggered.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain all outstanding private treatment records dated from November 1958.  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3. Obtain a complete copy of the Veteran's Reserve service treatment and personnel records.  If the records are not obtained, notify the Veteran, make a notation in the record, and afford him the opportunity to provide any such records in his possession.  38 C.F.R. § 3.159 (e).

4. Attempt to verify the Veteran's reported stressors while serving in the 24th Infantry 19th regiment-3rd Battalion Company K (Korea in 1957), namely: (1) Bud, a servicemember being shot and returning to barracks wounded, (2) a barrage where orientation was being held, and (3) witnessing the killing of Sergeant Green while crossing a mine field.  See, e.g., March 2008 VA 21-0781, Statement in Support of Claim for PTSD.  Also, attempt to verify the Veteran's reported stressor of (4) witnessing a plane crash that resulted in the death of a pilot over Ft. Lewis, Washington (September 1958 to November 1958).  Id. 

Please note that the requirement of a 60-day window for research purposes is in violation of the duty to assist.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile.").  Accordingly, any attempt to verify the alleged stressors must be completed in 60-day increments to cover the time period identified by the Veteran. 

If additional information is needed from the Veteran in relation to the incidents, please request the same. 

Please provide all findings in a detailed memorandum, to include a thorough rationale if a reported stressor is not verifiable.

5. After obtaining the requested records (to the extent possible), schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his psychiatric disorders.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(a) A diagnosis of PTSD should be explicitly ruled in or excluded. 

(i) If a diagnosis of PTSD is not warranted, the examiner should discuss the basis for this conclusion, and reconcile this finding with the diagnosis of PTSD in his VA treatment records. 

(ii) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity. 

(iii) If a diagnosis of PTSD is warranted and is not due to fear of hostile military or terrorist activity, specify the stressor or stressors upon which that diagnosis is based, to include racial discrimination and watch duty anxiety. 

(b) If a psychiatric disability other than PTSD is diagnosed (to include major depression and dementia), the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service.  In addressing this question, the examiner should consider the Veteran's report of continuous mental health problems since active duty. 

The examiner should give a reasoned explanation for all opinions provided.  

6.  Then, after taking any additional development deemed necessary, readjudicate the claim. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


